

115 HR 2686 IH: To codify the Small Business Administration’s Growth Accelerator Fund Competition, and for other purposes.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2686IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Espaillat introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo codify the Small Business Administration’s Growth Accelerator Fund Competition, and for other
			 purposes.
	
 1.Growth Accelerator Fund CompetitionThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 as section 48; and
 (2)by inserting after section 46 the following:  47.Growth Accelerator Fund Competition (a)In generalThere is established a program within the Small Business Administration to be known as the Growth Accelerator Fund Competition, under which the Administrator shall award prizes competitively to covered entities that—
 (1)assist small business concerns access capital, mentors, and networking opportunities; and (2)advise small business concerns, including advising on market analysis, company strategy, revenue growth, and securing funding.
 (b)Prize competitionExcept as otherwise provided in this section, the Administrator shall carry out the program established under this section in accordance with the requirements of section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (c)ApplicationA prize only may be awarded to a covered entity that submits to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (d)EligibilityTo be eligible to apply for a prize under this section, a covered entity— (1)may not have an outstanding, unresolved financial obligation to the Federal Government; and
 (2)may not be currently suspended or debarred as specified in subpart 9.4 of title 48, Code of Federal Regulations (or any successor regulation).
 (e)Selection of small business concernsA covered entity that receives a prize under this section shall use a selective process to identify small business concerns to assist and advise under the Growth Accelerator Fund Competition.
 (f)Selection of covered entitiesFrom applications submitted under subsection (c), the Administrator shall select covered entities that will provide to small business concerns identified under subsection (e)—
 (1)regular networking opportunities, including introductions to customers, partners, suppliers, advisory boards and others persons;
 (2)mentorship opportunities, including advice on advice on strategy, technology, finances, and commercialization assistance;
 (3)shared working environments focused on building a strong community amongst other similar small business concerns;
 (4)resources and co-working arrangements; (5)opportunities to pitch ideas to investors and other capital formation opportunities;
 (6)small amounts of angel money, seed capital, or structured loans; and (7)where appropriate, assistance in securing funding under the SBIR program or the STTR program established under section 9.
							(g)Priority
 (1)In generalThe Administrator, in approving applications under this section, shall give priority to applications that include methods to provide services to underserved communities, such as women, veterans, and economically disadvantaged individuals.
 (2)AllocationOf prizes awarded to covered entities under this section in a fiscal year, the Administrator shall ensure that—
 (A)not less than 20 percent of such covered entities will assist and advise small business concerns owned and controlled by women; and
 (B)not less than 20 percent of such covered entities will assist and advise small business concerns owned and controlled by socially and economically disadvantaged individuals defined in section 8(d)(3)(C).
 (h) Development of metricsThe Administrator shall develop metrics to evaluate the effectiveness and the benefit to the people of the United States of the Growth Accelerator Fund Competition that—
 (1)are science-based and statistically driven; (2)reflect the mission of the Administration; and
 (3)include factors relating to the economic impact of the Growth Accelerator Fund Competition. (i)Covered entity definedIn this section, the term covered entity means a private entity that is incorporated in and maintains a primary place of business in the United States.
 (j)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out the Growth Accelerator Fund Competition..
			